DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on  7/1/20;4/12/21;1/10/22;8/27/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claims 21-39 and 41 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lloyd et al. (US 8,038,656) (“Lloyd”).
(claims 21,32) Lloyd discloses a piston rod arrangement for a drug delivery device, the piston rod arrangement comprising: a piston rod body 120, See Figs. 2, 3 having a longitudinal axis, wherein the piston rod body comprises a head 124,125,126, wherein a radial width of the head varies along an aximuthal direction around a longitudinal axis (elongate, 125a,b); and a bearing 130 configured to be assembled to the piston rod body, the bearing (Figs. 3-5) having a bearing axis, the bearing comprising a first surface 132b and a second surface 131 which are spaced 
(claim 22) The head of the piston rod body comprising a minimum radial width (at hub 124), a maximum radial width (at 125a) and a principal direction being perpendicular to a direction being defined by the minimum radial width, see Fig. 3.
(claim 23) the piston rod body configured to rotate relative to the bearing when the bearing is being assembled to the piston rod body (Figs. 9-11)
(claim 24) The third surface of the bearing has a C-shaped cross-section as seen in a plane perpendicular to the bearing axis.  See Fig. 7 (the uprights [third surfaces 132a] actually create two C-shapes)
(claim 25) The first surface of the bearing has a C-shaped cross-section as seen in a plane perpendicular to the axis.  See Fig. 7 (132b first surfaces also create two C-shapes)
(claim 26) the bearing comprises flexible elements 134a,b are arranged on the third surface and the flexible elements protrude into the second opening provided in the third surface.  See Fig. 7
(claim 27) the bearing comprises a distal end wall 136 which is designed to abut a proximal end face of a bung 137 arranged within a cartridge, see Fig. 8
(claim 28) the bearing is axially fixed to the piston rod body (Figs. 3-5)

(claim 30) the piston rod body comprises a main body part and a connecting portion 124 that connects the head to the main body part, and wherein the connecting portion has a diameter that is smaller than a minimum radial width of the head in a cross-section perpendicular to the longitudinal axis (see Fig. 3)
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd in view of Olovson (US 5,032,114).
Lloyd discloses the invention as substantially claimed but does not directly disclose the main body part comprises a thread and the connecting portion is thread-free.  Olovson, in the analogous art, teaches this feature, Fig. 6 (5h, 5h’).  Therefore, it would have been obvious to a person having ordinary skill in the art at .
10.	Claims 33-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd in view of Boyd et al. (US 2010/0094253) (“Boyd”).
Claims 33-40 describe cartridge and drive mechanisms of a pen-type injector that is well known in the art.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the drive mechanism as taught by Boyd to the drug delivery device of Lloyd for more precision in delivery of the drug.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEANNA K HALL/         Primary Examiner, Art Unit 3783